t c summary opinion united_states tax_court jose martignon petitioner v commissioner of internal revenue respondent docket no 7249-10s filed date jose martignon pro_se melanie e senick for respondent summary opinion vasquez judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 the issues for decision are whether petitioner’s distributive_share of income from café savannah llc2 café savannah is includible in his gross_income for and whether petitioner is liable for the sec_6662 accuracy-related_penalty background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in anchorage alaska when the petition was filed in petitioner and alejandro vargas opened café savannah a restaurant petitioner held a interest in café savannah and mr vargas held a unless otherwise indicated all section references are to the code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner and his business partner organized café savannah as a limited_liability_company for federal tax purposes a limited_liability_company with more than one member generally is treated as a partnership unless the limited_liability_company elects to be treated as a corporation see sec_301_7701-3 proced admin regs interest mr vargas controlled the restaurant’s finances and petitioner focused on the operation of the restaurant helping with everything from waiting tables to cooking before opening café savannah petitioner worked as the general manager of sacks restaurant and he continued working at sacks restaurant full time while also working at café savannah the partnership between petitioner and mr vargas deteriorated shortly after they opened café savannah in date mr vargas shut petitioner out of the business mr vargas changed the locks refused to communicate with petitioner and ignored petitioner’s request for the restaurant’s records after mr vargas shut him out of the business petitioner contacted an attorney to resolve the dispute and gain access to the partnership’s records but was unsuccessful carla bassler a certified_public_accountant prepared café savannah’s form_1065 u s return of partnership income and schedules k-1 partner’s share of petitioner cites mr vargas’ alleged drinking problem failure to invest in the restaurant as promised and aggressive manner with employees and petitioner as the causes of the restaurant’s problems petitioner eventually gained access to the partnership’s records in around date petitioner filed a complaint in the district_court for the state of alaska against mr vargas alleging breach of contract violation of alaska stat sec inspection of records provision of alaska’s limited_liability_company act and breach of fiduciary duty and claim for accounting_income deductions credits etc for ms bassler prepared the form_1065 on the basis of the information and records mr vargas provided café savannah reported dollar_figure of income on its form_1065 for in spring petitioner received a schedule_k-1 reporting dollar_figure as his distributive_share of café savannah’s income petitioner was surprised to learn café savannah had earned a profit for because the restaurant had reported a loss every prior year and he had not received any distributions from the partnership petitioner had his tax_return prepared by an accountant petitioner’s accountant listed café savannah as a partnership in which petitioner held an interest on the schedule e supplemental income and loss attached to petitioner’s form_1040 u s individual_income_tax_return but did not report on the schedule e any of the dollar_figure reported on petitioner’s schedule_k-1 ms bassler had been the accountant for café savannah since it opened the records included bank statements credit card statements loan statements and cash receipts discussion i burden_of_proof generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer has the burden of proving it wrong rule a 290_us_111 in an unreported income case appealable to the court_of_appeals for the ninth circuit such as this one the presumption of correctness does not attach unless the commissioner first establishes some evidentiary foundation linking the taxpayer with the alleged income-producing activity see 596_f2d_358 9th cir rev’g 67_tc_672 rodriguez v commissioner tcmemo_2009_92 if respondent meets his burden of connecting petitioner with the unreported income determined in the statutory_notice_of_deficiency the burden then shifts to petitioner to prove that respondent’s determination is erroneous see george v commissioner tcmemo_2002_163 respondent has established a sufficient evidentiary foundation linking petitioner with the income-producing activity by showing that petitioner held a interest in petitioner has neither claimed nor shown that he satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent with regard to any factual issue affecting the deficiency in his tax café savannah in thus respondent’s determination of unreported income is entitled to the presumption of correctness ii distributive_share of partnership income sec_701 provides a partnership as such shall not be subject_to the income_tax imposed by this chapter persons carrying on business as partners shall be liable for income_tax only in their separate or individual capacities in determining his income_tax each partner must separately include his distributive_share of the partnership’s taxable_income or loss sec_702 as a general_rule a partner’s distributive_share of income gain loss deduction or credit is determined by the partnership_agreement sec_704 sec_1_702-1 income_tax regs provides each partner is required to take into account separately in his return his distributive_share whether or not distributed of each class or item of partnership income emphasis added few principles of partnership_taxation are more firmly established than that no matter the reason for nondistribution each partner must pay taxes on his distributive_share 410_us_441 the tax is thus imposed upon the partner’s proportionate share of the net_income of the partnership and the fact that it may not be currently distributable whether by agreement of the parties or operation of law is not material 304_us_271 see also chama v commissioner tcmemo_2001_253 holding that a partner was taxable on his share of partnership gain even though not distributed to him but instead reinvested by the partnership johnston v commissioner tcmemo_1984_374 holding that each partner is taxed on his distributive_share of partnership income without regard to whether the amount is actually distributed to him the fact that petitioner did not receive any distribution from the partnership because of mr vargas’ alleged wrongdoing does not change the general_rule that a partner is taxed on his distributive_share whether or not received see 208_f2d_903 3d cir holding that the taxpayer’s distributive_share of partnership income was taxable to him in the year of realization by the partnership despite the fact that his partner had embezzled funds which did not appear in the partnership books and the taxpayer was unaware of the existence of the funds and never received any of them aff’g a memorandum opinion of this court dated date thus petitioner must include his distributive_share of café savannah’s income in his gross_income iii accuracy-related_penalty respondent determined that petitioner is liable for a sec_6662 accuracy-related_penalty for pursuant to sec_6662 and b a taxpayer may be liable for a penalty of of the portion of an underpayment_of_tax attributable to a substantial_understatement_of_income_tax an understatement is the difference between the amount of tax required to be shown on the return and the amount of tax actually shown on the return sec_6662 a substantial_understatement_of_income_tax exists if the understatement exceeds the greater of of the tax required to be shown on the return for a taxable_year or dollar_figure see sec_6662 the burden of production is on respondent to produce evidence that it is appropriate to impose the relevant penalty see sec_7491 116_tc_438 because we have sustained respondent’s adjustment the amount of tax required to be shown on petitioner’s return is dollar_figure petitioner reported total_tax of dollar_figure for accordingly petitioner understated his tax_liability by dollar_figure petitioner’s understatement constitutes a substantial_understatement_of_income_tax because it exceeded the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure respondent has therefore met his burden of production the accuracy-related_penalty does not apply with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 higbee v commissioner t c pincite the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s efforts to assess his or her proper tax_liability see id after receiving the schedule_k-1 that he believed was incorrect petitioner made several attempts to contact mr vargas and to access the partnership’s records petitioner even sought counsel in an attempt to resolve the dispute with mr vargas and gain access to the partnership’s records additionally petitioner had his tax_return prepared by an accountant in a good-faith attempt to properly assess his proper tax_liability we find that petitioner made a significant effort to assess his proper tax_liability see id on the facts and circumstances we find that petitioner had reasonable_cause and acted in good_faith to reflect the foregoing decision will be entered for respondent with respect to the deficiency in income_tax and for petitioner with respect to the accuracy-related_penalty under sec_6662
